DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 5 is confusing toward the end of line 2; it appears Applicant may have intended the word -with- after “associated”.           Claim 18 is confusing toward the end of line 6; it appears Applicant may have intended the word -to- after “response”.
                                           Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 1-5, 7, 10 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA2584577 (CA).           CA discloses a brewer device comprising a brewer control system configured to prepare and dispense a brewed beverage (120, 138), wherein the brewer control system includes a freshness monitor (108) to generate a freshness status of respective brewed beverages dispensed by the brewer control system into a plurality of servers (carafes 122; Fig. 3); a user interface (108) including an output device (116) to present the freshness status of the respective brewed beverages in the plurality of servers; and wherein the freshness monitor is local to the brewer control system (Fig. 3) without establishing communications with any of the plurality of servers (carafes are separated from communication; see Fig. 3).         Regarding claims 2 and 3, freshness status comprises a freshness timer (111) of the brew control system indicating an approximate time until the brewed beverage in each respective server of the plurality of servers will no longer be fresh (via readout in display panel [116] of time remaining; e.g. 2nd complete paragraph of page 10).
          Regarding claims 4, 5, and 7, the freshness monitor (108) generates an output for the user as an alert (auditory or visual signal including colored lights or message on display panel) identifying a server of the plurality of servers in response to the freshness timer associated with the time left before expiring or indication of the actual expiration (page 10, line 9 – page 11, line 19; page 14, line 17-page 15, line 29).          Regarding claim 10,  the user interface is configured to present a freshness status with an identifier (e.g. number; see 112 and 1-2-3 in Fig. 2) associated with respective servers of the plurality of servers on the output device (within display panel 116 above 112; page 10, lines 15-19).          Regarding claim 18, CA discloses a brewer device comprising a server manager (108), on the brewer device, to receive and store a plurality of server names associated with the brewer device (e.g. the three servers, i.e. carafes, employed in Fig. 3); a timer engine, on the brewer device, to associate a timer (111) for a predetermined time period with each server name of the plurality of server names, wherein the timer engine starts the timer for a respective server name of the plurality of server names in response an input received on a user interface of the brewing device (user presses 112a, 112b, or 112c pertaining to servers 1, 2, and 3, respectively; see Fig. 3); and a freshness manager (108), on the brewer device, to provide an alert on the user interface (116 in Fig. 2) upon the timer being less than a threshold time remaining, wherein the alert identifies the server name associated with the timer that is less than the threshold time remaining (identification occurs by the information presented on the display panel above each start button 112; page 10, lines 15-19).         Regarding claim 19, the freshness manager (108) comprises a freshness timer (111) of the brew control system that indicates an approximate time until the brewed beverage in each respective server of the plurality of servers will no longer be fresh (via readout in display panel [116] of time remaining; e.g. 2nd complete paragraph of page 10).          Regarding claim 20, the freshness monitors (108) generates an output for the user as an alert (auditory or visual signal including colored lights or message on display panel) identifying a server of the plurality of servers in response to the freshness timer associated with the time left before expiring or indication of the actual expiration (page 10, line 9 – page 11, line 19; page 14, line 17-page 15, line 29).                                   Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.         Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  CA2584577 (CA).          CA is silent regarding the user interface being configured to present the freshness status on the output device by spatially arranging the freshness status based on an amount of time remaining of respective freshness timers associated with the plurality of servers.  However, it is notoriously well-known to depict data in such manner, e.g. rating best to worst, for example in computer displays.  It is not seen where same would provide for a patentable distinction, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided said feature to the display panel of CA (116) as a matter of preference.  Note CA does not require that the digital readout in display 116 must be immediately above the button related to the  respective server, but that same “may be” done (page 10, lines 17-19), thus said invention therein being open to modifications in the arrangement of data in the digital display.
            CA discloses providing a matching tag identifying the server (carafes) with its respective timer (112; see Figs. 1 and 2) using a number, color, shape, etc. (e.g. paragraph bridging pages 9 and 10).  However, CA is silent regarding the freshness monitor (108, 116) providing prompts for user selection of an identifier for one or more of the plurality of servers and the output device (116) is configure to display the identifier.  However, it is notoriously well-known to modify various characteristics of digital displays such as, for example, the size of text, the format, the font, color, and characters and to do so with the computer associated with said digital displays.  It is not seen where same would provide for a patentable distinction, and it would have been further obvious to have employed such ability to modify such identifier as a matter of preference.7.        Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over  CA2584577 (CA) taken together with Published U.S. Application No. 2017/0046903 (Knepler et al).           CA discloses a brewer device comprising a brewer control system (inherently including a processor) configured to prepare and dispense a brewed beverage (120, 130, 138), wherein the brewer control system establishes and monitors (monitor 108 and also 332) a freshness status for respective brewed beverages in a plurality of servers (carafes 122; Fig. 3);  and generates an alert identifying a server of the plurality of servers in response to a determination that a brewed beverage in the server is no longer fresh (e.g. (page 10, line 9 – page 11, line 19; page 14, line 17-page 15, line 29),  wherein the freshness monitor is local to the brewer control system (Fig. 3) without establishing communications with any of the plurality of servers (carafes are separated from communication; see Fig. 3).  
             CA is silent regarding the brewer device therein having a non-transitory, computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause the processor to establish and monitor the freshness status and generate said alert as called for in instant claim 11.   Knepler et al disclose a brewer control system configured to prepare and dispense brewed beverages through a brewer (105) with its own server (107) and a variety of other stands with respective servers (115a-3, 123a-c, and 131a-c) wherein said non-transitory, computer-readable storage media exists via computing device 305 which when executed, relays information to the processor of brewer 105 to establish and monitor the freshness status with respect to said servers 115a-3, 123a-c, and 131a-c (e.g. paragraphs 59, 61, 62) and also generates the freshness level regarding each server of the plurality of servers (e.g. paragraph 65) and which then alerts the user as to which server requires attention (e.g. those no longer fresh; paragraph 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have imparted such feature to the invention of CA for the efficiency and convenience of communication between a series of brewers and related servers.  .         Regarding claims 12 and 15, freshness status comprises a freshness timer (111) of the brew control system indicating an approximate time until the brewed beverage in each respective server of the plurality of servers will no longer be fresh (via readout in display panel [116] of time remaining; e.g. 2nd complete paragraph of page 10).
          Regarding claims 13 and 16, the freshness monitor (108) generates an output for the user as an alert (auditory or visual signal including colored lights or message on display panel) identifying a server of the plurality of servers in response to the freshness timer associated with the time left before expiring or indication of the actual expiration (page 10, line 9 – page 11, line 19; page 14, line 17-page 15, line 29).          Regarding claim 17, both CA and Knepler et al are silent regarding the user interface being configured to present the freshness status on the output device by spatially arranging the freshness status based on an amount of time remaining of respective freshness timers associated with the plurality of servers.  However, it is notoriously well-known to depict data in such manner, e.g. rating best to worst, for example in computer displays.  It is not seen where same would provide for a patentable distinction, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided said feature to the display panel of CA and/or the display of the computing device of (305) as a matter of preference.8.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CA2584577 (CA) taken together with Published U.S. Application No. 2005/0105395 (Harrison).          Regarding claim 6, CA is silent regarding monitor determines an amount of time for the freshness timer associated with a server based on a recipe of the brewed beverage dispensed into respective servers of the plurality of servers.   Harrison teaches a brewer device wherein same is configured to allow data to be transmitted to same regarding “freshness and expiry cycles” for special blends of beverages (considered to be recipe; see paragraph 41).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated such feature in the brew system of CA to impart greater convenience for the user. 
9.       Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over  CA2584577 (CA) taken together with Published U.S. Application No. 2017/0046903 (Knepler et al) and Published U.S. Application No. 2005/0105395 (Harrison).          Regarding claim 14, CA is silent regarding monitor determines an amount of time for the freshness timer associated with a server based on a recipe of the brewed beverage dispensed into respective servers of the plurality of servers.  As discussed above Knepler et al does allow for data to be accessed for said brewers regarding freshness times but does not provide same in accord with a recipe of a brewed beverage (e.g. paragraph 52).  Harrison teaches a brewer device wherein same is configured to allow data to be transmitted to same regarding “freshness and expiry cycles” for special blends of beverages (considered to be recipe; see paragraph 41).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated such feature in the brew system of CA modified by Knepler et al to impart greater convenience for the user.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
November 3, 2022